DETAILED ACTION
Response to Arguments
	112(b) rejection of claims 5 and 13 have been withdrawn due to claim amendment.

Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Kwon discloses a video signal processing method comprising: 
obtaining reference samples on a first side of a current block and reference samples on a second side thereof based on pre-constructed samples around the current block (Fig.8 and p.10 sentence starting with “Fig.8 is used”: reference pixels adjacent to the short and long side of a prediction unit are acquired); 
obtaining a direct current (DC) value for prediction of the current block based on a reference sample set comprising at least some of the reference samples on the first side and the reference samples on the second side, the reference sample set comprising 2n reference samples, excluding some reference samples from the reference samples on the first side and the reference samples on the second side, if a length of the first side and a length of the second side are different from each other (Fig.8 and p.10 sentence starting with “Fig.8 is used”: first and second sides have different length and at least some of 2n references pixels from both sides are utilized to obtain a DC mode prediction pixel value);
and 
reconstructing the current block based on the DC value (Fig.11 and p.12 sentence starting with “When the intra prediction mode”: DC mode prediction pixel of the prediction unit 
However, Kwon fails to disclose wherein when the length of the first side is greater than the length of the second side, the reference samples corresponding to the first side are determined based on a line spaced apart by a specific interval from the first side indicated by a reference line index, and wherein when the length of the second side is greater than the length of the first side, the reference samples corresponding to the second side are determined based on a line spaced apart by the specific interval from the second side indicated by the reference line index.
Zhao et al (US 2020/034806) discloses decoding utilizing reference line index based on width and height of the current block, but the date is not good. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486